        Case 1:20-cv-02328-WMR Document 31 Filed 08/24/20 Page 1 of 4




                    IN THE UNITED DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION


  Jennifer McWhorter, Individually and as
  Executrix of the Estate of Blanche Johnson,
  Deceased,

  Plaintiff,                                       CAFN: 1:20-cv-02328-WMR
  v.

 Arbor Terrace at Cascade, LLC,
 The Arbor Barrington Company, LLC
 d/b/a The Arbor Company, The Arbor CP,
 LLC, The Arbor Holding Company, LLC,
 Arbor Management Services, LLC, John
 Doe No. 1, and Audrienne Stevens,

 Defendants.


 PLAINTIFF JENNIFER MCWHORTER AMENDMENT TO THE JOINT
        PRELIMINARY REPORT AND DISCOVERY PLAN


       COMES NOW, Jennifer McWhorter, Plaintiff in the above-styled civil action

and amends The Joint Preliminary Report and Discovery Plan to attach Plaintiff’s

Jurisdictional Statement explaining Plaintiff’s objection to this court’s Jurisdiction,

which was inadvertently omitted from the original filing.


        This 24th day of August, 2020
     Case 1:20-cv-02328-WMR Document 31 Filed 08/24/20 Page 2 of 4




                                            /s/ Keith L. Lindsay
                                            Keith L. Lindsay
                                            Georgia Bar No. 452995
                                            Roderick E. Edmond
                                            Georgia Bar No.: 239618
                                            William J. Atkins
                                            Georgia Bar No.: 027060


EDMOND LINDSAY & ATKINS, LLP
344 Woodward Avenue SE
Atlanta, GA 30312
Tel: (404) 525-1080
klindsay@edmondfirm.com
drrod4u@edmondfirm.com
batkins@edmondfirm.com
        Case 1:20-cv-02328-WMR Document 31 Filed 08/24/20 Page 3 of 4




               Plaintiff’s Statement Regarding Subject Matter Jurisdiction

      Plaintiff contends that this case was improperly removed to Federal court as

the Court lacks subject matter jurisdiction over Plaintiffs’ premises liability claim

under Georgia law. Defendants’ basis sole jurisdictional basis for removal is that the

case presents a federal question, namely, whether the Public Readiness and

Emergency Preparedness Act (PREPA) preempts Plaintiffs’ state law claim and

affords an exclusive remedy for the wrongful death of Earnestine Mann. See Notice

of Removal, Doc. 1, p. 4-5, ¶¶ 8 & 9.

      Defendants mischaracterize Plaintiff’s state law claims to bring them within

PREPA’s scope. PREPA does not preempt Plaintiff’s state law claims for two

reasons. First, Plaintiff’s claims do not arise from the Defendants’ “administration

to” or “use of” a covered countermeasure. Rather, Plaintiff’s theory of liability is

that the Defendants’ failure to implement and enforce necessary precautions caused

the rapid spread of Covid 19 within their facility and, as a direct and proximate cause

of their negligent omissions, the Plaintiff’s decedent contracted Covid 19 and died.

Second, the “precautions” Defendants’ failed to implement and enforce, do not meet

the definition of “covered countermeasures” under PREPA.
        Case 1:20-cv-02328-WMR Document 31 Filed 08/24/20 Page 4 of 4




                   CERTIFICATE OF SERVICE AND TYPE

      I hereby certify that this pleading has been prepared using Times New Roman

14pt and further certify that I have this date served a copy of the within and foregoing

PLAINTIFF JENNIFER MCWHORTER’S AMENDMENT TO THE JOINT

PRELIMINARY REPORT AND DISCOVERY PLAN, upon counsel for all

parties by filing this document with the Court’s CM/ECF process as follows:

                              John E. Hall, Jr., Esquire
                            T. Andrew Graham, Esquire
                          Teresa Pike Tomlinson, Esquire
                          HALL BOOTH SMITH, P.C.
                       191 Peachtree Street, N.E., Suite 2900
                               Atlanta, Georgia 30303
                             jhall@hallboothsmith.com
                           agraham@hallboothsmith.com
                          ttomlison@hallboothsmith.com

      This 24th day of August, 2020.
                                                      /s/ Keith L. Lindsay
                                                      Keith L. Lindsay
                                                      Georgia Bar No. 452995
                                                      Roderick E. Edmond
                                                      Georgia Bar No.: 239618
                                                      William J. Atkins
                                                      Georgia Bar No.: 027060
EDMOND LINDSAY & ATKINS, LLP
344 Woodward Avenue SE
Atlanta, GA 30312
Tel: (404) 525-1080
klindsay@edmondfirm.com
drrod4u@edmondfirm.com
batkins@edmondfirm.com
